DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        DENNIS CHRISTIAN,
                            Appellant,

                                    v.

  WILMINGTON SAVINGS FUND SOCIETY FSB d-b-a CHRISTIANA
  TRUST NOT IN ITS INDIVIDUAL CAPACITY BUT AS TRUSTEE OF
     SECURITIZED MORTGAGE ASSET LOAN TRUST 2015-1,
                          Appellee.

                             No. 4D21-1429

                             [March 10, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE 19-
001501.

  Mark D. Feinstein of Feinstein & Sorota, P.A., Fort Lauderdale, for
appellant.

  David Rosenberg of Robertson, Anschutz, Schneid, Crane & Partners,
PLLC, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                         *          *           *

    Not final until disposition of timely filed motion for rehearing.